Order filed June 4, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00353-CV
                                    ____________

                 MAGNOLIA GARDENS NURSEY, Appellant

                                          V.

           AMEGY BANK, NATIONAL ASSOCIATION, Appellee


                     On Appeal from the 11th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-08847A

                                    ORDER
      The notice of appeal in this case was filed April 26, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before June 14, 2019. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee, the appeal will be dismissed.

                                   PER CURIAM